
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.6


THE MACERICH COMPANY
DEFERRED COMPENSATION PLAN
FOR SENIOR EXECUTIVES
(As Amended and Restated Effective as of January 1, 2003)


        This deferred compensation plan (the "Plan") was originally adopted
effective April 1, 1994, by THE MACERICH COMPANY (the "Company") to provide
supplemental retirement income benefits through deferrals of salary and bonuses.
The Plan was subsequently amended and restated effective as of January 1, 1997.
The Plan is hereby amended and restated in its entirety as set forth herein,
effective as of January 1, 2003, except as otherwise indicated.

ARTICLE I
TITLE AND DEFINITIONS

1.1Title.

        This Plan shall be known as The Macerich Company Deferred Compensation
Plan for Senior Executives.

1.2Definitions.


        Whenever the following words and phrases are used in this Plan, with the
first letter capitalized, they shall have the meanings specified below.

        "Account" or "Accounts" shall mean a Participant's Deferral Account
and/or Company Matching Account and/or, if applicable, Transfer Deferral
Account.

        "Beneficiary" means the person or persons, including a trustee, personal
representative or other fiduciary, last designated in writing by a Participant
in accordance with procedures established by the Committee to receive the
benefits specified hereunder in the event of the Participant's death. If there
is no valid Beneficiary designation in effect, or if there is no surviving
designated Beneficiary, then the Participant's surviving spouse shall be the
Beneficiary. If there is no surviving spouse to receive any benefits payable in
accordance with the preceding sentence, the duly appointed and currently acting
personal representative of the Participant's estate (which shall include either
the Participant's probate estate or living trust) shall be the Beneficiary. In
any case where there is no such personal representative of the Participant's
estate duly appointed and acting in that capacity within 90 days after the
Participant's death (or such extended period as the Committee determines is
reasonably necessary to allow such personal representative to be appointed, but
not to exceed 180 days after the Participant's death), then Beneficiary shall
mean the person or persons who can verify by affidavit or court order to the
satisfaction of the Committee that they are legally entitled to receive the
benefits specified hereunder. In the event any amount is payable under the Plan
to a minor, payment shall not be made to the minor, but instead be paid (a) to
that person's living parent(s) to act as custodian, (b) if that person's parents
are then divorced, and one parent is the sole custodial parent, to such
custodial parent, or (c) if no parent of that person is then living, to a
custodian selected by the Committee to hold the funds for the minor under the
Uniform Transfers or Gifts to Minors Act in effect in the jurisdiction in which
the minor resides. If no parent is living and the Committee decides not to
select another custodian to hold the funds for the minor, then payment shall be
made to the duly appointed and currently acting guardian of the estate for the
minor or, if no guardian of the estate for the minor is duly appointed and
currently acting within 60 days after the date the amount becomes payable,
payment shall be deposited with the court having jurisdiction over the estate of
the minor.

        "Board of Directors" or "Board" shall mean the Board of Directors of The
Macerich Company.

--------------------------------------------------------------------------------


        "Bonus" shall mean any incentive compensation payable to a Participant
in addition to the Participant's Salary prior to any deferrals under this Plan
or any salary reduction contributions to a plan described in Section 401(k) of
the Code or Section 125 of the Code.

        "Code" shall mean the Internal Revenue Code of 1986, as amended.

        "Committee" shall mean the Committee appointed pursuant to Section 9.1
of this Plan.

        "Company" shall mean The Macerich Company, its subsidiaries and
successors and, where the context warrants, The Macerich Partnership, L.P.,
Macerich Property Management Company, LLC, Macerich Management Company, and,
effective as of September 30, 2002, Westcor Partners, LLC and Westcor Realty
Limited Partnership.

        "Company Matching Account" shall mean the bookkeeping account maintained
by the Committee for each Participant that is credited with an amount equal to
(1) the Company Matching Amount, and (2) earnings or losses thereon pursuant to
Section 4.2.

        "Company Matching Amount" shall mean an amount equal to a percentage,
determined by the Company in its sole discretion, of the amount of Compensation
deferred under the Plan for the Plan Year. Subject to the foregoing, the Company
expects that for the Plan Year beginning January 1, 2003 the Company Matching
Amount will be 25% of the amount of a Participant's Compensation deferred under
the Plan for the 2003 Plan Year up to a maximum of 5% of the Participant's
Compensation for the 2003 Plan Year.

        "Compensation" shall mean the Salary and Bonus that the Participant is
entitled to for services rendered to the Company.

        "Deferral Account" shall mean the bookkeeping account maintained by the
Committee for each Participant that is credited with amounts equal to (1) the
portion of the Participant's Salary that he or she elects to defer, (2) the
portion of the Participant's Bonus that he or she elects to defer, and
(3) earnings or losses thereon pursuant to Section 4.1.

        "Earnings Rate" shall mean, for each Fund, an amount equal to the net
rate of gain or loss on the assets of such Fund determined for each business
day.

        "Effective Date" of this amended and restated Plan shall mean January 1,
2003.

        "Eligible Employee" for any Plan Year shall mean each key executive of
the Company designated by the Committee whose annualized Salary is equal to or
greater than $120,000.

        "Fund" or "Funds" shall mean one or more of the investment funds
designated in Section 3.2(a).

        "Life Insurance Company" shall mean the life insurance company or
companies chosen by the Committee to provide the life insurance coverage for one
or more Eligible Employees under Article VIII of this Plan.

        "Participant" shall mean any Eligible Employee who elects to defer
compensation in accordance with Section 3.1, each person for whom a Transfer
Deferral Account is established pursuant to Section 4.3, and each person for
whom Accounts are established pursuant to Section 4.4.

        "Payment Eligibility Date" shall mean the first day of the month
following the day on which a Participant terminates employment or dies.

        "Plan" shall mean The Macerich Company Deferred Compensation Plan for
Senior Executives set forth herein, now in effect, or as amended from time to
time.

        "Plan Year" shall mean the 12 consecutive month period beginning on
January 1 each year; provided, however, that the first Plan Year was a short
Plan Year beginning on April 1, 1994, and ending on December 31, 1994.

2

--------------------------------------------------------------------------------


        "Salary" shall mean the Participant's base pay prior to any deferrals
under this Plan or any other nonqualified elective plan of deferred compensation
maintained by the Company or any salary reduction contributions to a plan
described in Section 401(k) of the Code or Section 125 of the Code.

        "Transfer Deferral Account" shall mean an account established pursuant
to Section 4.3.

        "Westcor Plan" shall mean the Westcor Nonqualified 401(k) Plan as in
effect immediately prior to its termination on February 19, 2003.

ARTICLE II
PARTICIPATION

2.1Participation.

        Participation in the Plan is voluntary. Each Eligible Employee who was a
Participant in the Plan immediately before the Effective Date shall continue as
a Participant. Any other Eligible Employee shall become a Participant in the
Plan by electing to defer Compensation in accordance with Section 3.1. Effective
February 19, 2003, any individual for whom a Transfer Deferral Account is
established pursuant to Section 4.3 and who has not otherwise become a
Participant shall thereupon become a Participant in this Plan. An Eligible
Employee who has account balances transferred to this Plan pursuant to
Section 4.4 and who has not otherwise become a Participant shall thereupon
become a Participant in this Plan.

ARTICLE III
DEFERRAL ELECTIONS

3.1Elections to Defer Compensation.

        (a)   Elections to Defer. Each Eligible Employee may elect to defer
Compensation for any Plan Year by filing with the Committee an election that
conforms to the requirements of this Section 3.1, on a form provided by the
Committee, no later than the December 15 immediately preceding such Plan Year
(or such later date that the Committee determines, but in no event later than
December 31). The Committee shall notify each Eligible Employee of his or her
eligibility to participate in the Plan at least 10 days prior to the time he or
she must file an election for participation. Each participation election shall
signify the portion of the Eligible Employee's Salary and/or Bonus that he or
she elects to defer.

        (b)   Amount of Deferrals. Subject to the limitation described in the
second sentence of this Section 3.1(b), the amount of Compensation that an
Eligible Employee may elect to defer is as follows:

        (1)   Any percentage of Salary up to 50%, except that Mace Siegel, Dana
Anderson, Arthur Coppola and Edward Coppola may each defer up to 100% of Salary,
which Salary percentage shall be deferred ratably over the Plan Year; and/or

        (2)   Any percentage of Bonus, if any, up to 100%.

        Notwithstanding the foregoing, the maximum amount of Compensation that
an Eligible Employee may defer under this Plan and any other nonqualified
elective plan of deferred compensation maintained by the Company shall be
reduced by the amount of Compensation that the Eligible Employee could have
deferred under any qualified cash or deferred arrangement as described in
Section 401(k) of the Code (a "401(k) Plan") without violating Section 402(g) of
the Code or the maximum elective contributions permitted under the terms of the
401(k) Plan.

3

--------------------------------------------------------------------------------

        (c)   Effect of Election. An election to defer Salary for a Plan Year
shall apply to all Salary earned during each pay period beginning in such Plan
Year, and an election to defer Bonuses for a Plan Year shall apply to any Bonus
paid during such Plan Year. Notwithstanding the foregoing, an individual who
becomes an Eligible Employee during a Plan Year may elect to participate in the
Plan during such Plan Year by filing such written application with the Committee
no later than the 30th day following the date on which such individual becomes
an Eligible Employee. An election filed in accordance with the preceding
sentence shall be effective solely with respect to Salary (but not Bonuses)
earned on or after the first day of the first complete pay period commencing
after the filing of such election.

        (d)   Irrevocability. Any election filed pursuant to this Section 3.1
shall apply only prospectively and shall be irrevocable for the Plan Year (or
portion thereof) to which such election applies.

        (e)   Withholding Taxes. Any deferral election that, either alone or in
combination with a deferral election under any other nonqualified elective
deferred compensation plan maintained by the Company (hereinafter referred to as
an "Other Plan"), would reduce the Compensation payable to a Participant for a
Plan Year to an amount less than the amount of federal, state and local
withholding taxes applicable to his or her total deferred and nondeferred
Compensation for such Plan Year and to any of his or her Company Matching
Amounts (under this Plan and/or an Other Plan) that are subject to withholding
taxes for such Plan Year shall be subject to the Company's receipt from the
Participant of an amount equal to the excess of such withholding taxes over the
nondeferred Compensation payable to the Participant (the "Withholding Tax
Deficiency") on or before December 31 of such Plan Year. In the event that a
Participant fails to timely pay to the Company the total amount of such
Withholding Tax Deficiency, the Company shall reduce the amount credited to a
Participant's Deferral Account under this Plan or to the Participant's account
under an Other Plan or any combination thereof, in the Company's sole
discretion, by an amount equal to the unpaid Withholding Tax Deficiency plus any
additional withholding taxes due as a result of such reduction in the amount of
the Participant's deferred Compensation for the Plan Year. In addition, in the
event of a reduction in the amount of a Participant's Compensation that is
deferred under this Plan pursuant to the preceding sentence, the Company shall
reduce the amount of any Company Matching Amount under this Plan for the
Participant for the Plan Year to reflect such reduction in the amount of
deferred Compensation.

        (f)    Special Elections in 1999 Plan Year. Any Eligible Employee who
first becomes eligible to defer more than 50% of his Salary as of April 1, 1999
may file a written election with the Committee, on a form provided by the
Committee, to defer a portion of his Salary in excess of the first 50%. Such
election (i) must be made no later than March 31, 1999, (ii) shall apply to that
portion of such Participant's Salary that is in excess of the first 50% of his
Salary and is earned on or after April 1, 1999, and (iii) shall remain in effect
until changed or terminated in accordance with this Section 3.1.

3.2Investment Elections.

        (a)   At the time of making the first deferral election described in
Section 3.1, the Participant shall designate, on a form provided by the
Committee or otherwise in accordance with procedures established by the
Committee, the Fund or Funds in which the Participant's deferrals under such
election (and any subsequent deferral elections) and corresponding Company
Matching Amounts will be deemed to be invested for purposes of determining the
amount of earnings or losses to be credited to the Participant's Accounts.
Effective as of November 1, 2002, the Funds shall be the following:

        1.     Northwestern Mutual Life Guaranteed Interest Fund

        2.     Northwestern Mutual Life Money Market Fund

4

--------------------------------------------------------------------------------




        3.     Northwestern Mutual Life Select Bond Fund

        4.     Northwestern Mutual Life High Yield Bond Fund

        5.     Northwestern Mutual Life Balanced Fund

        6.     Northwestern Mutual Life Index 500 Stock Fund

        7.     Mason Street Advisors Large Cap Core Stock Fund

        8.     Northwestern Mutual Life Growth Stock Fund

        9.     Franklin Templeton International Equity Fund

        10.   Northwestern Mutual Life Aggressive Growth Stock Fund

        11.   Northwestern Mutual Life Index 400 Stock Fund

        12.   Russell Real Estate Securities Fund

        13.   T. Rowe Price Small Cap Value Fund

        (b)   On or before February 18, 2003, each Participant for whom a
Transfer Deferral Account is established pursuant to Section 4.3 may file an
election in accordance with procedures established by the Committee specifying
the Fund or Funds described in subsection (a) above that the balance credited to
such Transfer Deferral Account shall be deemed to be invested in as of
February 19, 2003 for purposes of determining the amount of earnings or losses
to be credited to his or her Transfer Deferral Account after such date. Any
amounts credited to a Participant's Transfer Deferral Account on February 19,
2003 with respect to which the Participant does not file an election at the time
specified in the immediately preceding sentence shall be deemed to be invested
in the Northwestern Mutual Life Money Market Portfolio (the "Money Market
Portfolio") unless and until a different election is made pursuant to
Section 3.2(c).

        (c)   In making the designation pursuant to this Section 3.2, the
Participant must specify, in whole numbers, the percentage of his or her
Deferral Account and Company Matching Account that shall be deemed to be
invested in one or more of the Funds. Effective as of the end of the day on
which the Committee receives the Participant's election, a Participant may
change the designation made under this Section 3.2 by filing an election in
accordance with procedures established by the Committee. If a Participant fails
to elect a Fund under this Section 3.2, he or she shall be deemed to have
elected the Money Market Portfolio.

        (d)   The Earnings Rate of each Fund shall be used to determine the
amount of earnings or losses to be credited to the Participant's Accounts under
Article IV. The Company reserves the right to increase or decrease the number of
the Funds listed in Section 3.2(a), as well as the right to designate other
investment funds as the Funds (instead of those currently listed in
Section 3.2(a)) for purposes of this Plan.

        (e)   Notwithstanding the Participant's ability to designate the Funds
in which his or her Accounts shall be deemed to be invested, the Company shall
have no obligation to invest any funds in accordance with any Participant's
election. A Participant's Accounts shall merely be bookkeeping entries on the
Company's books, and no Participant shall obtain any interest in any Funds.

5

--------------------------------------------------------------------------------




ARTICLE IV
PARTICIPANT ACCOUNTS

4.1Deferral Account.

        The Committee shall establish and maintain a Deferral Account for each
Participant under the Plan. Each Participant's Deferral Account shall be divided
into separate subaccounts ("investment fund subaccounts"), each of which
corresponds to an investment fund elected by the Participant pursuant to
Section 3.2. A Participant's Deferral Account shall be credited as follows:

        (a)   As of the last date of each month, the Committee shall credit the
investment fund subaccounts of the Participant's Deferral Account with an amount
equal to Salary deferred by the Participant during each pay period ending in
that month in accordance with the Participant's election under Section 3.2(a);
that is, the portion of the Participant's deferred Salary that the Participant
has elected to be deemed to be invested in a certain Fund shall be credited to
the investment fund subaccount corresponding to that Fund;

        (b)   As of the last day of the month in which the Bonus or partial
Bonus would have been paid, the Committee shall credit the investment fund
subaccounts of the Participant's Deferral Account with an amount equal to the
portion of the Bonus deferred by the Participant's election under
Section 3.2(a); that is, the portion of the Participant's deferred Bonus that
the Participant has elected to be deemed to be invested in a particular Fund
shall be credited to the investment fund subaccount corresponding to that Fund;
and

        (c)   As of the end of each business day, each investment fund
subaccount of a Participant's Deferral Account shall be credited with earnings
or losses in an amount equal to that determined by multiplying the balance of
such investment fund subaccount as of the end of the prior business day by the
Earnings Rate for the corresponding Fund for the day of crediting.

4.2Company Matching Account.

        The Committee shall establish and maintain a separate Company Matching
Account for each Participant under the Plan. Each Participant's Company Matching
Account shall be divided into separate investment fund subaccounts corresponding
to the investment funds elected by the Participant pursuant to Section 3.2. A
Participant's Company Matching Account shall be credited as follows:

        (a)   As of the last day of each Plan Year or at more frequent intervals
as determined by the Committee, the Company shall credit the investment fund
subaccounts of the Participant's Company Matching Account with an amount equal
to the Company Matching Amount, if any, applicable to that Participant; that is,
the portion of the Company Matching Amount, if any, which the Participant
elected to be deemed to be invested in a certain Fund shall be credited to the
corresponding investment fund subaccount; and

        (b)   As of the end of each business day, each investment fund
subaccount of a Participant's Company Matching Amount shall be credited with
earnings or losses in an amount equal to that determined by multiplying the
balance of such investment fund subaccount as of the end of the prior business
day by the Earnings Rate for the corresponding Fund for the day of crediting.

        In addition, the Company may at any time direct the Committee to credit
a Participant's Company Matching Account with such additional amount that the
Company has determined, for any reason, to credit to such Participant.

4.3Transfer Deferral Accounts.

        Effective February 19, 2003, the Committee shall establish and maintain
a Transfer Deferral Account for each individual with an account balance under
the Westcor Plan who became an employee

6

--------------------------------------------------------------------------------


of the Company when The Macerich Company indirectly, through its subsidiaries
and affiliated entities, acquired all of the partnership interests of Westcor
Realty Limited Partnership, and each such individual who has not previously
become a Participant shall thereupon become a Participant under this Plan. The
amount credited to each such Participant's account under the Westcor Plan shall
be transferred to and credited to such Participant's Transfer Deferral Account
established under this Plan. Each Participant's Transfer Deferral Account shall
be divided into separate subaccounts ("investment fund subaccounts"), each of
which corresponds to an investment fund elected by the Participant pursuant to
Section 3.2 and shall be credited with earnings and losses in accordance with
such election. Effective as of February 19, 2004, the Transfer Deferral Account
of any Participant who is employed by the Company on February 19, 2003 and
remains employed by the Company on February 19, 2004, shall be merged into such
Participant's Deferral Account under this Plan and thereafter be governed by the
terms of this Plan that are applicable to Deferral Accounts, including, without
limitation, the distribution provisions of, and any Participant election under,
Section 6.1. If no Deferral Account shall have been established for any such
Participant, the Committee shall establish and maintain a Deferral Account for
such Participant effective February 19, 2004 for this purpose.

4.4Transfers from The Macerich Company Executive Officer Salary Deferral Plan.

        A participant in The Macerich Company Executive Officer Salary Deferral
Plan (the "Executive Officer Plan") may request the Committee to transfer his
account balances under the Executive Officer Plan to this Plan. The Committee,
in its sole discretion, may honor such request by transferring the amounts
credited to such individual's accounts under the Executive Officer Plan and
crediting such amounts to a Deferral Account and a Company Matching Account,
respectively, established and maintained for such individual under this Plan.
Upon such transfer, the individual shall, if he is not already a Participant in
this Plan, become a Participant in this Plan, and the amount so transferred
shall thereafter be governed by the terms of this Plan that are applicable to
Deferral Accounts and Company Matching Accounts, including, without limitation,
the distribution provisions of, and any Participant election under, Section 6.1.
Notwithstanding the foregoing, no such transfer shall be allowed for any
participant in the Executive Officer Plan within the twelve-month period
preceding the distribution date that he elected under the Executive Officer
Plan.

ARTICLE V
VESTING

5.1Deferral Account.

        A Participant's Deferral Account shall at all times be 100% vested.

5.2Company Matching Account.

        A Participant's Company Matching Account shall at all times be 100%
vested.

5.3Transfer Deferral Account.

        A Participant's Transfer Deferral Account shall at all times be 100%
vested.

ARTICLE VI
DISTRIBUTIONS

6.1Time and Form of Distribution.

        (a)   The amount credited to a Participant's Deferral Account and the
amount credited to his or her Company Matching Account shall be paid to the
Participant (or, in the case of his or her death, Beneficiary) in the form of a
cash lump sum payment on his or her Payment Eligibility Date. Notwithstanding
the foregoing, a Participant may elect one of the following optional forms

7

--------------------------------------------------------------------------------

of distribution, which election shall not be effective until one year after such
election is filed in writing with the Committee:

        (1)   A cash lump sum payable on a specified date either before or after
the Participant's Payment Eligibility Date;

        (2)   A cash lump sum payable on the later of some specified date or the
Participant's Payment Eligibility Date;

        (3)   A specified number of substantially equal monthly installments
(not to exceed 180) commencing on the later of a specified date or the
Participant's Payment Eligibility Date;

        (4)   A specified number of payments on specified dates, not to exceed
ten payments, each payment constituting a specified percentage of the total
amount credited to a Participant's Deferral Account and Company Matching Account
as of the date of each such payment; or

        (5)   Any other method selected by the Participant which is approved by
the Committee in its sole and absolute discretion.

        (b)   The Participant's Accounts shall continue to be credited with
earnings or losses pursuant to Article IV of the Plan until all amounts credited
to his or her Accounts under the Plan have been distributed.

        (c)   For all purposes under this Plan, a Participant shall not be
considered terminated from employment if the Participant remains employed by The
Macerich Company, any of its subsidiaries, The Macerich Partnership, L.P.,
Macerich Property Management Company, LLC, Macerich Management Company, Westcor
Partners, LLC or Westcor Realty Limited Partnership.

        (d)   In the event of the death of a Participant, the benefits described
in this Section 6.1 shall be paid to the Participant's Beneficiary in accordance
with the Participant's election hereunder.

6.2Small Benefits.

        Notwithstanding anything herein contained to the contrary, if the amount
distributable in a form other than a cash lump sum to a Participant (or to the
Beneficiary of a Participant as a result of the Participant's death) is less
than $10,000, such amount shall be paid in the form of a cash lump sum to the
Participant (or Beneficiary).

6.3Change in Election of Time and Form of Election.

        A Participant may change his or her distribution election under
Section 6.1 by filing a new election with the Committee; provided, however, that
no such election shall be effective until one year after such election is filed
in writing with the Committee.

6.4Transfer Deferral Accounts.

        Notwithstanding anything contained herein to the contrary, the amounts
credited to the Transfer Deferral Account of any Participant who was not
employed by the Company on February 19, 2003, or for any Participant who ceases
to be employed by the Company before February 19, 2004, shall be distributed in
accordance with such Participant's election under the Westcor Plan as in effect
on February 18, 2003.

8

--------------------------------------------------------------------------------


ARTICLE VII
ADJUSTMENT OF PAYMENTS

7.1Hardship Distribution.

        (a)   Upon written request of a Participant, the Committee may, in its
sole discretion, make a lump sum payment to a Participant and/or accelerate the
payment of installment payments due to the Participant in order to meet a severe
financial hardship to the Participant resulting from (1) a sudden and unexpected
illness or accident of the Participant or a dependent of the Participant,
(2) loss of the Participant's property due to casualty, or (3) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. However, no payment shall be made under
this Section 7.1 to the extent that a hardship is or may be relieved (1) through
reimbursement or compensation by insurance or otherwise, (2) by liquidation of
the Participant's assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship, or (3) by cessation of deferrals under
the Plan effective for the next Plan Year. The amount of any hardship lump sum
payment and/or accelerated amount under this Section 7.1 shall not exceed the
lesser of (1) the amount required to meet the immediate financial need created
by such hardship or (2) the entire amounts credited to the Participant's
Accounts. The amount of any such payments shall be deducted from the amount
credited to the Participant's Accounts, pro rata from among each of the
investment subaccounts of the Participant's Deferral Account and Company
Matching Account (and, if applicable, Transfer Deferral Account). The remaining
amounts credited to a Participant's Accounts shall be distributed in accordance
with the Participant's distribution election.

7.2Acceleration or Deferral of Benefit.

        Upon the petition of any Participant or Beneficiary, the Committee may,
in its sole discretion, accelerate or defer the payment of any benefit payable
to such Participant or Beneficiary, the amount of any such acceleration or
deferred benefit to be subject to such actuarial adjustment as the Committee may
determine in its sole discretion.

ARTICLE VIII
LIFE INSURANCE FOR ELIGIBLE EMPLOYEES

8.1Life Insurance Coverage.

        Each Eligible Employee who undergoes such underwriting procedures as may
be required by the Insurance Company and who the Insurance Company determines to
be insurable shall be eligible for life insurance coverage in an amount equal to
two times his or her annual Salary.

8.2Split-Dollar Life Insurance Arrangement.

        The life insurance coverage provided hereunder shall be provided
pursuant to one or more insurance policies issued by an Insurance Company and
owned by the Company. The Company shall pay all premiums due under such policy
or policies. The insured Eligible Employee shall have the authority to name the
beneficiary to receive that portion of the death proceeds from the policy or
policies equal to the amount of coverage described in Section 8.1, and the
Company shall be entitled to the remaining death proceeds. In no event shall an
insured Eligible Employee have any interest in the cash surrender value of an
insurance policy under this Article VIII.

8.3Imputed Income and Withholding.

        The Company shall include the value of the insurance coverage provided
under this Article VIII in the insured Eligible Employee's income for income tax
reporting purposes and shall deduct from other Compensation payable to such
insured Eligible Employee all taxes that are required to be withheld

9

--------------------------------------------------------------------------------


with respect to such imputed income. In the event that the other Compensation
payable to such insured Eligible Employee is insufficient to provide such
withholding taxes, the provisions of Section 3.1(e) shall apply.

8.4Termination of Coverage.


        Upon the termination of the employment of an insured Eligible Employee
for any reason other than death, all insurance coverage provided to an Eligible
Employee under this Article VIII shall cease. The Company may, at its option,
maintain the policy or policies in force or surrender the policy or policies. In
either event, the Company shall be entitled to all rights and benefits under the
policy or policies. Notwithstanding the foregoing, the Company may, at its
option, assign and/or transfer the policy or policies to the Eligible Employee
in exchange for such consideration as the Company deems appropriate.

ARTICLE IX
ADMINISTRATION

9.1Members.

        A Committee shall be appointed by, and serve at the pleasure of, the
Board of Directors. The number of members comprising the Committee shall be
determined by the Board, which may from time to time vary the number of members.
A member of the Committee may resign by delivering a written notice of
resignation to the Board. The Board may remove any member by delivering a
certified copy of its resolution of removal to such member. Vacancies in the
membership of the Committee shall be filled promptly by the Board.

9.2Committee Action.

        The Plan shall be administered by the Committee. The Committee shall act
at meetings by affirmative vote of a majority of the members of the Committee.
Any action permitted to be taken at a meeting may be taken without a meeting if,
prior to such action, a written consent to the action is signed by all members
of the Committee and such written consent is filed with the minutes of the
proceedings of the Committee. A member of the Committee shall not vote or act
upon any matter which relates solely to himself or herself as a Participant. The
Chairman or any other member or members of the Committee designated by the
Chairman may execute any certificate or other written direction on behalf of the
Committee.

9.3Powers and Duties of the Committee.

        (a)   The Committee, on behalf of the Participants and their
Beneficiaries, shall enforce the Plan in accordance with its terms, shall be
charged with the general administration of the Plan, and shall have all powers
necessary to accomplish its purposes, including, but not by way of limitation,
the following:

        (1)   To determine all questions relating to the eligibility of
employees to participate;

        (2)   To construe and interpret the terms and provisions of this Plan;

        (3)   To compute the Earnings Rate for each Fund in accordance with the
terms of the Plan;

        (4)   To compute and certify to the amount and kind of benefits payable
to Participants and their Beneficiaries;

        (5)   To maintain all records that may be necessary for the
administration of the Plan;

10

--------------------------------------------------------------------------------




        (6)   To provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants, Beneficiaries or
governmental agencies as shall be required by law;

        (7)   To make and publish such rules for the regulation of the Plan and
procedures for the administration of the Plan as are not inconsistent with the
terms hereof; and

        (8)   To appoint a plan administrator or any other agent, and to
delegate to them such powers and duties in connection with the administration of
the Plan as the Committee may from time to time prescribe.

9.4Construction and Interpretation.


        The Committee shall have full discretion to construe and interpret the
terms and provisions of this Plan, which interpretation or construction shall be
final and binding on all parties, including but not limited to the Company and
any Participant or Beneficiary. The Committee shall administer such terms and
provisions in a uniform and nondiscriminatory manner and in full accordance with
any and all laws applicable to the Plan.

9.5Information.

        To enable the Committee to perform its functions, the Company shall
supply full and timely information to the Committee on all matters relating to
the Compensation of all Participants, their death or other cause of termination,
and such other pertinent facts as the Committee may require.

9.6Compensation, Expenses and Indemnity.

        (a)   The members of the Committee shall serve without compensation for
their services hereunder.

        (b)   The Committee is authorized at the expense of the Company to
employ such legal counsel as it may deem advisable to assist in the performance
of its duties hereunder. Expenses and fees in connection with the administration
of the Plan shall be paid by the Company.

        (c)   To the extent permitted by applicable state law, the Company shall
indemnify and save harmless the Committee and each member thereof, the Board of
Directors and any delegate of the Committee who is an employee of the Company
against any and all expenses, liabilities and claims, including legal fees to
defend against such liabilities and claims arising out of their discharge in
good faith of responsibilities under or incident to the Plan, other than
expenses and liabilities arising out of willful misconduct. This indemnity shall
not preclude such further indemnities as may be available under insurance
purchased by the Company or provided by the Company under any bylaw, agreement
or otherwise, as such indemnities are permitted under state law.

9.7Quarterly Statements.


        Under procedures established by the Committee, a Participant shall
receive a statement with respect to such Participant's Accounts as soon as
practicable following the end of each calendar quarter ending on March 31,
June 30, September 30 or December 31.

ARTICLE X
MISCELLANEOUS

10.1Unsecured General Creditor.

        Participants and their Beneficiaries, heirs, successors, and assigns
shall have no legal or equitable rights, claims, or interest in any specific
property or assets of the Company. No assets of the Company shall be held under
any trust, or held in any way as collateral security for the fulfilling of the

11

--------------------------------------------------------------------------------


obligations of the Company under this Plan. Any and all of the Company's assets
shall be, and remain, the general, unpledged, unrestricted assets of the
Company. The Company's obligation under the Plan shall be merely that of an
unfunded and unsecured promise of the Company to pay money in the future, and
the rights of the Participants and Beneficiaries shall be no greater than those
of unsecured general creditors.

10.2Restriction Against Assignment.

        The Company shall pay all amounts payable hereunder only to the person
or persons designated by the Plan and not to any other person or corporation. No
part of a Participant's Accounts shall be liable for the debts, contracts, or
engagements of any Participant, his or her Beneficiary, or successors in
interest, nor shall a Participant's Accounts be subject to execution by levy,
attachment, or garnishment or by any other legal or equitable proceeding, nor
shall any such person have any right to alienate, anticipate, commute, pledge,
encumber, or assign any benefits or payments hereunder in any manner whatsoever.
If any Participant, Beneficiary or successor in interest is adjudicated bankrupt
or purports to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any distribution or payment from the Plan, voluntarily or involuntarily,
the Committee, in its discretion, may cancel such distribution or payment (or
any part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such manner as the Committee shall direct.

10.3Withholding.

        (a)   There shall be deducted from each payment made under the Plan all
taxes which are required to be withheld by the Company in respect to such
payment. The Company shall have the right to reduce any payment by the amount of
cash sufficient to provide the amount of said taxes.

        (b)   In the event that a Participant defers compensation in excess of
the amount required to be withheld for federal, state or local tax purposes, the
provisions of Section 3.1(e) shall apply.

10.4Amendment, Modification, Suspension or Termination.

        The Company may amend, modify, suspend or terminate the Plan in whole or
in part, except that no amendment, modification, suspension or termination shall
reduce any amounts allocated previously to a Participant's Accounts. In the
event that this Plan is terminated, the amounts credited to a Participant's
Deferral Account and Company Matching Account shall be distributed to the
Participant or, in the event of his or her death, to his or her Beneficiary in a
lump sum within thirty (30) days following the date of termination. The Company
reserves the right to change the Funds as described in Section 3.2(d).

10.5Governing Law.

        To the extent not governed by federal law, this Plan shall be construed,
governed and administered in accordance with the laws of the State of
California.

10.6Receipt or Release.


        Any payment to a Participant or the Participant's Beneficiary in
accordance with the provisions of the Plan shall, to the extent thereof, be in
full satisfaction of all claims against the Committee and the Company. The
Committee may require such Participant or Beneficiary, as a condition precedent
to such payment, to execute a receipt and release to such effect.

10.7Payments on Behalf of Persons under Incapacity.

        In the event that any amount becomes payable under the Plan to a person
who, in the sole judgment of the Committee, is considered by reason of physical
or mental condition to be unable to give a valid receipt therefor, the Committee
may direct that such payment be made to any person found by the Committee, in
its sole judgment, to have assumed the care of such person. Any payment

12

--------------------------------------------------------------------------------


made pursuant to such determination shall constitute a full release and
discharge of the Committee and the Company.

10.8Headings, etc. Not Part of Agreement.

        Headings and subheadings in this Plan are inserted for convenience of
reference only and are not to be considered in the construction of the
provisions hereof.

10.9Limitation on Participants' Rights.

        Participation in this Plan shall not give any Eligible Employee the
right to be retained in the Company's employ or any right or interest in the
Plan other than as herein provided. The Company reserves the right to dismiss
any Eligible Employee without any liability for any claim against the Company,
except to the extent provided herein.

ARTICLE XI
CLAIMS PROCEDURE

11.1Claims Procedure.

        (a)   Claim. A person who believes that he or she is being denied a
benefit to which he or she is entitled under this Plan (hereinafter referred to
as "Claimant") may file a written request for such benefit with the Committee,
setting forth his or her claim. The request must be addressed to the Committee
at the Company's then principal place of business.

        (b)   Claim Decision. Upon receipt of a claim, the Committee shall
advise the Claimant that a reply will be forthcoming within ninety (90) days and
shall, in fact, deliver such reply within such period. The Committee may,
however, extend the reply period for an additional ninety (90) days for special
circumstances. If the claim is denied in whole or in part, the Committee shall
inform the Claimant in writing, using language calculated to be understood by
the Claimant, setting forth: (i) the specified reason or reasons for such
denial, (ii) the specific reference to pertinent provisions of this Plan on
which such denial is based, (iii) a description of any additional material or
information necessary for the Claimant to perfect his or her claim and an
explanation why such material or such information is necessary, (iv) appropriate
information as to the steps to be taken if the Claimant wishes to submit the
claim for review, and (v) the time limits for requesting a review under
subsection (c) below.

        (c)   Request for Review. Within sixty (60) days after the receipt by
the Claimant of the written opinion described above, the Claimant may request in
writing that the Committee review its determination. Such request must be
addressed to the Committee at the Company's then principal place of business.
The Claimant or his or her duly authorized representative may, but need not,
review the pertinent documents and submit issues and comments in writing for
consideration by the Committee. If the Claimant does not request a review within
such sixty (60) day period, he or she shall be barred and estopped from
challenging the Company's determination.

        (d)   Review of Decision. Within sixty (60) days after the Committee's
receipt of a request for review, after considering all materials presented by
the Claimant, the Committee will inform the Claimant in writing, in a manner
calculated to be understood by the Claimant, of its decision setting forth the
specific reasons for the decision and containing specific references to the
pertinent provisions of this Plan on which the decision is based. If special
circumstances require that the sixty (60) day time period be extended, the
Committee will so notify the Claimant and will render the decision as soon as
possible, but no later than one hundred twenty (120) days after receipt of the
request for review.

13

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company has caused this document to be executed
by its duly authorized officers on this            day of            , 2003.


 
 
 
      THE MACERICH COMPANY
 
 
 
      By  

--------------------------------------------------------------------------------


 
 
 
      By  

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------

THE MACERICH COMPANY
DEFERRED COMPENSATION PLAN
FOR SENIOR EXECUTIVES
(As Amended and Restated as of January 1, 2003)

TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

    ARTICLE I
TITLE AND DEFINITIONS     1.1   Title   1 1.2   Definitions   1     ARTICLE II
PARTICIPATION     2.1   Participation   3     ARTICLE III
DEFERRAL ELECTIONS     3.1   Elections to Defer Compensation   3 3.2  
Investment Elections   4     ARTICLE IV
PARTICIPANT ACCOUNTS     4.1   Deferral Account   6 4.2   Company Matching
Account   6 4.3   Transfer Deferral Accounts   6 4.4   Transfers from The
Macerich Company Executive Officer Salary Deferral Plan   7     ARTICLE V
VESTING     5.1   Deferral Account   7 5.2   Company Matching Account   7 5.3  
Transfer Deferral Account   7     ARTICLE VI
DISTRIBUTIONS     6.1   Time and Form of Distribution   7 6.2   Small Benefits  
8 6.3   Change in Election of Time and Form of Election   8 6.4   Transfer
Deferral Accounts   8     ARTICLE VII
ADJUSTMENT OF PAYMENTS     7.1   Hardship Distribution   9 7.2   Acceleration or
Deferral of Benefit   9     ARTICLE VIII
LIFE INSURANCE FOR ELIGIBLE EMPLOYEES     8.1   Life Insurance Coverage   9 8.2
  Split-Dollar Life Insurance Arrangement   9 8.3   Imputed Income and
Withholding   9 8.4   Termination of Coverage   10          


15

--------------------------------------------------------------------------------

    ARTICLE IX
ADMINISTRATION     9.1   Members   10 9.2   Committee Action   10 9.3   Powers
and Duties of the Committee   10 9.4   Construction and Interpretation   11 9.5
  Information   11 9.6   Compensation, Expenses and Indemnity   11 9.7  
Quarterly Statements   11     ARTICLE X
MISCELLANEOUS     10.1   Unsecured General Creditor   11 10.2   Restriction
Against Assignment   12 10.3   Withholding   12 10.4   Amendment, Modification,
Suspension or Termination   12 10.5   Governing Law   12 10.6   Receipt or
Release   12 10.7   Payments on Behalf of Persons under Incapacity   12 10.8  
Headings, etc. Not Part of Agreement   13 10.9   Limitation on Participants'
Rights   13     ARTICLE XI
CLAIMS PROCEDURE     11.1   Claims Procedure   13

16

--------------------------------------------------------------------------------



QuickLinks


THE MACERICH COMPANY DEFERRED COMPENSATION PLAN FOR SENIOR EXECUTIVES (As
Amended and Restated Effective as of January 1, 2003)
